705 S.E.2d 737 (2011)
STATE of North Carolina
v.
Lacy Lee WILLIAMS, Jr.
No. 323P10-4.
Supreme Court of North Carolina.
February 3, 2011.
Lacy Lee Williams, Jr., for Williams, Lacy Lee.
LaToya Powell, Associate Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of January 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 3rd of February 2011."